DETAILED ACTION
This office action is in response to preliminary amendment filed 21 August 2019.
Claims 1-10 are pending. Claims 9-10 are new. Claims 3-4 and 6-7 have been amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 reciting “the second bond includes a first portion located in an area above the ridge a first portion located in an area below the ridge, the first portion is larger than the second portion” renders the claim indefinite. 
Firstly, the language “the second bond includes a first portion located in an area above the ridge a first portion located in an area below the ridge” renders the claim indefinite because it is unclear how does the second bond include two first portions that are located in different places. 
Secondly, it is unclear how can the second bond that “is located between the ridge and the lead terminal” (claim 1, last line) further include “a first portion located in an area below the ridge.” The lead terminal is located above the ridge. As such, the second bond between the ridge and the lead terminal should be above the ridge, not below the ridge as recited in claim 3. Therefore, the 
Furthermore, it is unclear what does “the first portion is larger than the second portion” means. It is not clear which aspect of the first and second portions are being compared, e.g. volume, width, length, area. Applicant’s specification describe “more second bond 42 fills the area above the ridge 211 … than the area below the ridge 211” (¶ 40 of published application). No other aspect of the second bond has been described as being “larger than”. Therefore, the specification does not clarify what constitutes “larger than.”

Claim 8 reciting “a semiconductor device mounted on the mount area” renders the claim indefinite because it is unclear if the “semiconductor device” recited in claim 8 is the same as the “semiconductor device” previously recited in claim 7. 

Claim 9 reciting “the groove is located not to reach the second insulating layer” renders the claim indefinite because it is unclear how would the groove not reach the second insulating layer if it is formed through the first insulating layer to expose the second insulating layer. For example, Applicant’s FIG. 11 shows the groove is formed through the first insulating layer 22 to reach and expose the second insulating layer 23. No disclosure has been made otherwise to form a groove partially into the first insulating layer 22. Therefore, it is unclear what does “not to reach the second insulating layer” mean in claim 9 as understood in light of the disclosure. 

Claim 10 reciting “the bond fixes the lead terminal to the first metal layer and is located between the ridge and the lead terminal” renders the claim indefinite. The space between the ridge and the lead terminal is along the side wall of the groove in the insulating substrate, whereas the first metal layer is formed on an upper surface of the insulating substrate. 

Allowable Subject Matter
Claims 1-2 and 4-7 are allowed.
Claim 3 and 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
Prior art does not disclose, alone or in combination along with, the limitations of the independent claims reciting an insulating component comprising a lead terminal fixed to a metal layer on an insulating substrate, wherein the insulating substrate include a cutout groove  over which the lead terminal extends, wherein the groove comprises a ridge on its inner wall such that the lead terminal is fixed to the metal layer on upper surface of the insulating substrate by a first bonding portion and fixed to the metal layer on the wall of the groove with a second bond portion, and the second bonding portion is located between the ridge and the lead terminal. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YU CHEN/Primary Examiner, Art Unit 2815